Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

Matter of A-C-M-, Respondent
Decided June 6, 2018
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) An alien provides “material support” to a terrorist organization if the act has a logical
and reasonably foreseeable tendency to promote, sustain, or maintain the organization,
even if only to a de minimis degree.
(2) The respondent afforded material support to the guerillas in El Salvador in 1990
because the forced labor she provided in the form of cooking, cleaning, and washing
their clothes aided them in continuing their mission of armed and violent opposition to
the Salvadoran Government.
FOR RESPONDENT: Dawn Pipek Guidone, Esquire, Mineola, New York
FOR THE DEPARTMENT OF HOMELAND SECURITY: Ilya Yukhtman, Assistant
Chief Counsel
BEFORE: Board Panel: PAULEY and COLE, Board Members.
Dissenting Opinion: WENDTLAND, Board Member

Concurring and

PAULEY, Board Member:

In a decision dated August 8, 2016, an Immigration Judge granted the
respondent’s request for deferral of removal under the Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
adopted and opened for signature Dec. 10, 1984, G.A. Res. 39/46, 39 U.N.
GAOR Supp. No. 51, at 197, U.N. Doc. A/RES/39/708 (1984) (entered into
force June 26, 1987; for the United States Apr. 18, 1988) (“Convention
Against Torture”). The Department of Homeland Security (“DHS”) has
appealed from that decision. The respondent filed a cross-appeal challenging
the Immigration Judge’s denial of her applications for Temporary Protected
Status, cancellation of removal under section 240A(b) of the Immigration
and Nationality Act, 8 U.S.C. § 1229b(b) (2012), asylum, withholding of
removal, and protection under the Convention Against Torture. The
respondent’s cross-appeal will be dismissed and the record will be remanded
to the Immigration Judge.

303

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of El Salvador who claims that she
entered the United States without inspection in 1991. She was subsequently
granted Temporary Protected Status, departed the country on advance parole,
and returned on March 7, 2004, seeking admission. The DHS initiated
removal proceedings against her, charging that she is removable as an alien
without a valid entry document under section 212(a)(7)(A)(i)(I) of the Act,
8 U.S.C. § 1182(a)(7)(A)(i)(I) (2006).
In proceedings before the Immigration Judge, the respondent applied for
cancellation of removal. The DHS argued that she was ineligible for that
relief under section 240A(c)(4) of the Act based on her undisputed testimony
that she was kidnapped by guerillas in El Salvador in 1990 and was coerced
into undergoing weapons training and performing forced labor in the form of
cooking, cleaning, and washing their clothes.
In a decision dated December 15, 2011, the Immigration Judge found
the respondent removable but granted her application for cancellation of
removal. The DHS appealed. In a decision dated January 14, 2014, we
concluded that the respondent is ineligible for cancellation, finding that she
is inadmissible under section 212(a)(3)(B)(i)(VIII) of the Act because she
received military-type weapons training from the guerrillas, who we
determined were a terrorist organization in 1990. Further, we found no
basis for the Immigration Judge’s assertion that there is a self-defense or
duress exception in section 212(a)(3)(B) of the Act. We therefore sustained
the DHS’s appeal and remanded the record for the Immigration Judge to
consider whether the respondent is eligible for any other relief or protection
from removal. 1
On remand, the respondent applied for asylum, withholding of removal,
and protection under the Convention Against Torture. The DHS conceded
that although the respondent is barred from establishing eligibility for
cancellation of removal based on her military/weapons training, section
208(b)(2)(A)(v) of the Act, 8 U.S.C. § 1158(b)(2)(A)(v) (2012), does not bar
her from seeking asylum.
The Immigration Judge incorporated by reference the respondent’s
credible testimony and all the documents submitted at her cancellation of
removal hearing. In her August 8, 2016, decision, the Immigration Judge
found that the respondent is ineligible for asylum and withholding of removal
based on the material support bar in section 212(a)(3)(B)(iv)(VI) of the Act.
The Immigration Judge stated that, but for the material support bar, she
would have granted the respondent’s asylum application on humanitarian
1

Although the respondent again contends that her application for cancellation of removal
should not have been pretermitted, we decline to revisit that issue.

304

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

grounds pursuant to Matter of Chen, 20 I&N Dec. 16 (BIA 1989), noting the
horrific harm she experienced from the guerrillas in El Salvador because, in
addition to being kidnapped and required to perform cooking and cleaning
for the guerrillas under threat of death, the respondent was forced to witness
her husband, a sergeant in the Salvadoran Army, dig his own grave before
being killed. However, the Immigration Judge granted the respondent’s
request for deferral of removal pursuant to the Convention Against Torture.

II. ISSUE
The principal issue on appeal is whether the respondent is subject to
the “material support” bar in section 212(a)(3)(B)(iv)(VI) of the Act.
Specifically, we must decide if the statutory definition of “material support”
has any limitation based on the extent and type of support rendered.

III. ANALYSIS
A. Statutory Provisions
Section 208(b)(2)(A)(v) of the Act bars the Attorney General from
granting asylum to an alien who is inadmissible under sections
212(a)(3)(B)(i)(I), (II), (III), (IV) or (VI), or is removable under section
237(a)(4)(B) of the Act, 8 U.S.C. § 1227(a)(4)(B) (2012). The Attorney
General is also barred from granting withholding of removal to an alien when
“there are reasonable grounds to believe that the alien is a danger to the
security of the United States.” Section 241(b)(3)(B)(iv) of the Act, 8 U.S.C.
§ 1231(b)(3)(B)(iv) (2012). For purposes of that provision, an alien who is
described in section 237(a)(4)(B) of the Act—that is, inter alia, any alien who
has engaged, is engaged, or at any time after admission engages in any
terrorist activity, as that term is defined in section 212(a)(3)(B)(iv)—“shall
be considered to be an alien with respect to whom there are reasonable
grounds for regarding as a danger to the security of the United States.”
Section 241(b)(3)(B) of the Act.
As relevant to the respondent, section 212(a)(3)(B)(iv)(VI) of the Act
provides that a person engages in terrorist activity when she “commit[s] an
act that [she] knows, or reasonably should know, affords material support”
to a terrorist organization, as that term is defined in section 212(a)(3)(B)(vi).
Section 212(a)(3)(B)(iv)(VI)(dd) of the Act requires “only that the [alien]
afford material support to a terrorist organization, with the sole exception
being a showing by clear and convincing evidence that the actor did not
know, and should not reasonably have known, that the organization was of
that character.” Matter of S-K-, 23 I&N Dec. 936, 943–44 (BIA 2006),
305

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

remanded, 24 I&N Dec. 289 (A.G. 2007), clarified, 24 I&N Dec. 475 (BIA
2008). If the evidence indicates that the terrorism bar applies to an alien, he
or she has the burden of proving by a preponderance of the evidence that the
bar is not applicable. See 8 C.F.R. § 1240.8(d) (2018); see also Matter of
M-B-C-, 27 I&N Dec. 31, 36–37 (BIA 2017); Matter of S-K-, 23 I&N Dec.
at 939.
B. Material Support Bar
The respondent argues on appeal that the Immigration Judge erred by
finding that she is subject to the material support bar, claiming that any
assistance she provided to the guerrillas in El Salvador was de minimis and
therefore not “material.” She further asserts that even if the material support
bar is applicable to her, she is entitled to a duress exception. However, in
Matter of M-H-Z-, 26 I&N Dec. 757 (BIA 2016), we ruled that the “material
support bar” in section 212(a)(3)(B)(iv)(VI) of the Act does not include
an implied exception for an alien whose material support to a terrorist
organization was provided under duress. The United States Court of Appeals
for the Second Circuit, in whose jurisdiction this case arises, has deferred to
our interpretation. See Hernandez v. Sessions, 884 F.3d 107, 109 (2d Cir.
2018). Consequently, we will not address that issue further.
We must therefore decide whether the phrase “material support” contains
a quantitative requirement. The respondent and the dissent contend that an
insignificant degree of support provided by an alien to a terrorist organization
does not constitute “material” support. We hold that no such quantitative
limitation exists in the bar. 2
We first observe that, while not dispositive, the fact that the Board and
the Federal courts have uniformly rejected a duress exception to the material
support bar counsels against adopting the interpretation that the respondent
and the dissent support. The essence of a duress defense is that it negates
culpability for one’s actions, even if those actions are otherwise criminal.
See Dixon v. United States, 548 U.S. 1, 6–7 (2006); United States v. Bailey,
444 U.S. 394, 409–10 (1980). A person who voluntarily renders assistance
has acted culpably and would seem to present a greater threat than one whose
aid was only involuntarily given. It therefore appears unlikely that Congress
intended to impose the bar on an alien who was coerced into giving material
support to a terrorist organization but to exempt one who willingly provided
such assistance, even if it was small in degree.
2

In Ayvaz v. Holder, 564 F. App’x 625, 628 (2d Cir. 2014), the Second Circuit concluded
that the term “material” is ambiguous and remanded for us to issue a precedential decision
interpreting the statute. Our decision in this case responds to the court’s request.

306

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

In Matter of S-K-, 23 I&N Dec. at 943, we stated that we were “unaware
of any legislative history which indicates a limitation on the definition of the
term ‘material support.’” We also agreed with the DHS that it is plausible
that the list in section 212(a)(3)(B) of the Act was intended to “cover virtually
all forms of assistance, even small monetary contributions.” Id. at 945.
However, we ultimately found it unnecessary to address the alien’s argument
that the term “material” should be given “independent content,” because the
amount of money she provided was sufficiently substantial to have an effect
on the terrorist organization’s ability to accomplish its goals. Id.
We agree with the Third Circuit that the word “material” in the phrase
“material support” must be “ascribed some meaning.” Sesay v. Att’y Gen. of
U.S., 787 F.3d 215, 222 (3d Cir. 2015). However, we conclude that the
meaning does not relate to a quantitative requirement. We reiterate that there
is no legislative history to support taking a quantitative approach and
separating out what amount of support is necessary to make it “material.” If
an alien affords material support to a terrorist organization, he or she is
subject to the bar, regardless of how limited that support is in amount.
This interpretation does not render the word “material” superfluous.
Without that qualification, the bar could have been construed to apply to a
person who merely expressed general “support” for a terrorist organization,
which would have raised substantial freedom of expression concerns. Cf.
Holder v. Humanitarian Law Project, 561 U.S. 1, 38–39 (2010) (upholding
a conviction under the criminal analogue to the material support bar in the
face of a First Amendment challenge).
In sum, “material support” is a term of art that “relates to the type of aid
provided,” that is, aid of a material and normally tangible nature, 3 and it is
not quantitative. Boim v. Quranic Literacy Inst. and Holy Land Found. for
Relief and Dev., 291 F.3d 1000, 1015 (7th Cir. 2002); 4 see also Singh-Kaur
v. Ashcroft, 385 F.3d 293, 298–99 (3d Cir. 2004) (noting that “material
support” is a broad concept that is not limited to the enumerated examples
and deferring to our determination that the “provision of food and setting up
tents” was within the definition of “material support”); Matter of S-K-,
3

The Court in Humanitarian Law Project, 561 U.S. at 36–40, considered that speech in
the form of “training” could be prohibited.
4
In reaching this conclusion, we adopt the reasoning of the Seventh Circuit in Boim, 291
F.3d at 1015, that the term “material”
relates to the type of aid provided rather than whether it is substantial or
considerable. . . . Congress’ goal of cutting off funding for terrorism would be
seriously compromised if terrorist organizations could avoid liability by simply
pooling together small donations to fund a terrorist act.
(Emphasis added.)

307

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

23 I&N Dec. at 945 (observing that “Congress has not expressly indicated its
intent to provide an exception for contributions which are de minimis”).
The Third Circuit has defined “material support” as anything that has a
“logical connection” to the aims of the terrorist organization, but the act need
not be done for the specific purpose of aiding in a terrorist act. Singh-Kaur,
385 F.3d at 298–301; see also Black’s Law Dictionary 1066 (9th ed. 2009)
(defining “material” as “[h]aving some logical connection with the
consequential facts”). We agree that Congress intended to use the adjective
“material” in a relational sense—that is, to denote a necessary logical
relationship between an act and a forbidden consequence. Thus, we conclude
that an alien provides “material support” to a terrorist organization,
regardless of whether it was intended to aid the organization, if the act has a
logical and reasonably foreseeable tendency to promote, sustain, or maintain
the organization, even if only to a de minimis degree.
Our view that the phrase “material support” has no quantitative
component is also borne out by the fact that Congress, through section
212(d)(3)(B)(i) of the Act, has conferred upon the Secretary of Homeland
Security the authority to grant a waiver regarding the application of the
material support bar in order to address excusable violations including,
among other things, support provided under duress or to only a de minimis
degree. See, e.g., Annachamy v. Holder, 733 F.3d 254, 261–64 (9th Cir.
2013), overruled on other grounds by Abdisalan v. Holder, 774 F.3d 517,
526 (9th Cir. 2014) (as amended Jan. 6, 2015); Barahona v. Holder, 691 F.3d
349, 354–55 (4th Cir. 2012). As relevant here, the DHS has construed the
waiver to apply specifically in situations where an alien has afforded only
“insignificant material support” to an undesignated terrorist organization, a
member of such an organization, or an individual the applicant knew, or
reasonably should have known, had committed or planned to commit a
terrorist activity. Exercise of Authority Under Section 212(d)(3)(B)(i) of the
Immigration and Nationality Act, 79 Fed. Reg. 6913, 6913 (Feb. 5, 2014). 5
In Matter of S-K-, 23 I&N Dec. at 941, we noted that the inclusion of the
waiver was a means of balancing the “harsh provisions” of the material
support bar. By creating the waiver, Congress effectively addressed the
over-inclusive nature of the bar by allowing the Secretary to consider each
5

The DHS has also determined that the waiver applies to “an alien who provided limited
material support . . . that involves (1) certain routine commercial transactions or certain
routine social transactions . . . , (2) certain humanitarian assistance, or (3) substantial
pressure that does not rise to the level of duress.” Exercise of Authority Under Section
212(d)(3)(B)(i) of the Immigration and Nationality Act, 79 Fed. Reg. 6914, 6914 (Feb. 5,
2014). Thus, the waiver is available to cover the kinds of activities that the dissent argues
should not be considered to be “material support,” such as providing water or medical care.

308

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

situation in a more holistic manner. See Sesay, 787 F.3d at 223 n.8 (noting
that in recent years, the Secretaries of State and Homeland Security have
continued to expand the categories of activities eligible for waiver). 6
Obviously, if providing merely an “insignificant” amount of support did
not constitute “material support,” the DHS would not have found a need for
a waiver addressing this type of circumstance. The fact that the waiver
covers such situations is clear evidence that the DHS regards the bar as
extending to the provision of even “insignificant” support, contrary to the
contention of the respondent and the dissent. While the DHS’s position is
not binding on either the Board or the Federal courts, it is nevertheless
entitled to some weight. See Davis v. United States, 495 U.S. 472, 484
(1990); Udall v. Tallman, 380 U.S. 1, 16 (1965). Thus, regardless of how
sympathetic the circumstances of an alien’s case may be, we find no support
for concluding that Congress intended to provide a quantitative exclusion
from the term “material support.” See generally Matter of C-T-L-, 25 I&N
Dec. 341, 345 (BIA 2010) (stating that we do not generally view statutory
language in isolation, but must read the words “in their context and with a
view to their place in the overall statutory scheme” (citations omitted)).
We therefore conclude that, on the facts before us, the respondent
afforded material support when she aided guerillas in continuing their
mission of armed and violent opposition to the Salvadoran Government in
6

Implementation of the section 212(d)(3)(B)(i) material support exemption has been
delegated from the Secretaries to the U.S. Citizenship and Immigration Services (“USCIS”)
in consultation with the U.S. Immigration and Customs Enforcement (“ICE”). See
Exercise of Authority Under Sec. 212(d)(3)(B)(i) of the Immigration and Nationality Act,
72 Fed. Reg. 9955, 9955 (Mar. 6, 2007). The DHS announced that USCIS, in consultation
with ICE, will consider a case for an exemption only after an order of removal is
administratively final. See Fact Sheet: Department of Homeland Security Implements
Exemption Authority for Certain Terrorist-Related Inadmissibility Grounds for Cases
with Administratively Final Orders of Removal, USCIS (Oct. 23, 2008),
https://www.uscis.gov/sites/default/files/USCIS/Laws/TRIG/USCIS_Process_Fact_Sheet
_-_Cases_in_Removal_Proceedings.pdf. After an administratively final order is issued,
ICE will forward to USCIS those cases where relief or protection was denied solely on the
basis of one of the terrorist-related inadmissibility grounds for which exemption authority
has been exercised by the Secretary. Id. Pursuant to the Secretaries’ exercise of authority
under section 212(d)(3)(B)(i) of the Act, “USCIS will consider whether certain aliens are
eligible for and warrant a discretionary exemption for the provision of the following types
of certain limited material support: certain routine commercial transactions; certain routine
social transactions; certain humanitarian assistance; or material support provided under
sub-duress pressure.” USCIS Policy Memorandum, PM-602-0112, 2015 WL 2439341
(May 8, 2015) (regarding “Implementation of the Discretionary Exemption Authority
under Section 212(d)(3)(B)(i) of the Immigration and Nationality Act for the Provision of
Certain Limited Material Support”). We emphasize that the DHS adjudicates section
212(d)(3)(B)(i) waivers only as a last resort, when it is clear that the terrorism bar is the
sole ground for an alien’s removability or ineligibility for relief.

309

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

1990. See Humanitarian Law Project, 561 U.S. at 28–29 (citing Congress’
finding that any “contribution” to a terrorist organization facilitates terrorist
activity and holding that such a “contribution” is not limited to monetary
aid); Humanitarian Law Project v. Reno, 205 F.3d 1130, 1136 (9th Cir. 2000)
(stating that “giving support intended to aid an organization’s peaceful
activities frees up resources that can be used for terrorist acts”); Matter
of S-K-, 24 I&N Dec. at 477–78 (reaffirming Matter of S-K-, 23 I&N Dec.
at 944–46). While the respondent’s assistance may have been relatively
minimal, if she had not provided the cooking and cleaning services she was
forced to perform, another person would have needed to do so.
The dissent, in addition to arguing that the amount of support afforded by
an alien to a terrorist organization must reach a certain level to be considered
“material,” asserts that the support provided must be of a certain type in order
to be covered by the material support bar. We find this issue, which was not
raised by the respondent, to be relatively straightforward.
In several nonprecedential decisions, some of which have been reviewed
by the Federal courts of appeals, we have found that “material support”
includes activities, both voluntary and involuntary, such as fundraising,
making payments of money, providing food and shelter, and performing
physical labor. See, e.g., Tahir v. Lynch, 654 F. App’x 512, 515 (2d Cir.
2016) (designing and printing communications materials, such as brochures,
posters, and banners); Annachamy, 733 F.3d at 257 (making a monetary
contribution and performing physical labor); Barahona, 691 F.3d at 351
(allowing the use of a home for shelter and meal preparation); Haile
v. Holder, 658 F.3d 1122, 1124 (9th Cir. 2011) (fundraising and supplying
provisions and secret documents); Singh-Kaur, 385 F.3d at 294 (providing
food and shelter). The term is broadly defined and is not limited to the
enumerated examples in the statute under section 212(a)(3)(B)(iv)(VI) of the
Act. See, e.g., Alturo v. U.S. Att’y Gen., 716 F.3d 1310, 1314 (11th Cir. 2013)
(per curiam) (citing Singh-Kaur, 385 F.3d at 298–99).
The dissent nevertheless asserts that, although not an exclusive list, the
acts enumerated in section 212(a)(3)(B)(iv)(VI) of the Act imply that only
certain kinds of support qualify as “material.” 7 This argument is refuted by
the above-cited examples. Moreover, as we have noted, the examples of
types of material support listed in the statute are not exhaustive but are
“intended to illustrate a broad concept rather than narrowly circumscribe a
term with exclusive categories.” Matter of S-K-, 23 I&N Dec. at 944 (quoting
Singh-Kaur, 385 F.3d at 298). We have further observed that the court in
7

Section 212(a)(3)(B)(iv)(VI) identifies acts that afford material support as “including”
the following: “a safe house, transportation, communications, funds, transfer of funds or
other material financial benefit, false documentation or identification, weapons (including
chemical, biological, or radiological weapons), explosives, or training.”

310

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

Singh-Kaur “rejected the alien’s arguments that because a similar statute
criminalizing such support to terrorists included a longer list of examples,
including lodging, congressional intent was to limit the types of support that
would qualify to those listed.” Id.
In fact, no court has held that the kind of support an alien provides, if
related to promoting the goals of a terrorist organization, is exempt from the
material support bar, and we discern no basis to import such a limitation.
Indeed, the Supreme Court has stated that even “[m]aterial support meant
to ‘promot[e] peaceable, lawful conduct’ can further terrorism by foreign
groups in multiple ways.” Humanitarian Law Project, 561 U.S. at 30
(alteration in original) (citation omitted).
The dissent invokes the canon of ejusdem generis, which provides that
when “general words in a statute follow the enumeration of particular classes
of persons or things, the general words will be construed as applicable only
to persons or things of the same general nature or class as those enumerated.”
Matter of L-, 9 I&N Dec. 14, 21 (BIA 1960). 8 But canons of statutory
construction are merely general guides and should not be applied where the
context dictates otherwise. See, e.g., Envtl. Def. v. Duke Energy Corp., 549
U.S. 561, 574 (2007); Atl. Cleaners & Dyers v. United States, 286 U.S. 427,
433 (1932). Here, Congress has considered that combatting terrorism is a
high priority and that any contributions to terrorist organizations further their
terrorism. See Humanitarian Law Project, 561 U.S. at 28–32. The context
therefore plainly counsels against a limitation being placed on the type of
support rendered by an alien.
Because the material support bar applies, we will dismiss the
respondent’s cross-appeal. As noted, the Immigration Judge determined that,
but for the “material support” bar, the respondent would have been eligible
for asylum on humanitarian grounds under Matter of Chen, 20 I&N Dec. 16.
The DHS does not dispute this finding. For the reasons enumerated by the
Immigration Judge, we agree.
C. Convention Against Torture
The DHS argues that the Immigration Judge erred by granting the
respondent’s application for deferral of removal under the Convention
Against Torture because the respondent did not demonstrate that it is more
likely than not that she will be tortured if removed to El Salvador. Our review
of the Immigration Judge’s decision reflects that she has not provided
sufficient fact-finding and analysis regarding the respondent’s request for
protection under the Convention Against Torture. We cannot meaningfully
8

We declined to apply the doctrine ejusdem generis in Matter of L- where only specific
terms were used and were not accompanied by any general term.

311

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

address the DHS’s arguments absent sufficient legal analysis by the
Immigration Judge or adequate factual findings, which we are without
authority to make in the first instance. See Matter of S-H-, 23 I&N Dec. 462,
463 (BIA 2002) (remanding to the Immigration Judge because of insufficient
factual findings and legal analysis); Matter of A-P-, 22 I&N Dec. 468, 477
(BIA 1999) (stating that the Immigration Judge is “responsible for the
substantive completeness of the decision”).
It is also unclear whether the Immigration Judge applied the correct legal
standard in assessing the merits of the respondent’s claim for protection
under the Convention Against Torture. Such relief is available only if it is
more likely than not that an individual will suffer from torture “inflicted by
or at the instigation of or with the consent or acquiescence of a public official
or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1)
(2018); see also Khouzam v. Ashcroft, 361 F.3d 161, 170–71 (2d Cir. 2004)
(noting that an applicant for protection under the Convention Against Torture
must show that torture will be perpetrated with a government official’s
consent, acquiescence, or willful blindness).
The Immigration Judge’s analysis was conclusory, stating only that the
respondent met her burden to show that she was subject to torture and that
deferral of removal was warranted. Under these circumstances, we conclude
that a remand is necessary for the Immigration Judge to provide factual and
legal analyses for her decision. Upon remand, the Immigration Judge
may conduct further proceedings, as appropriate, and give the parties an
opportunity to supplement the record with additional relevant evidence and
argument. She should issue a new decision taking into consideration the
totality of all the evidence presented in this matter. In remanding, we offer
no opinion as to the ultimate outcome in this case.
ORDER: The respondent’s cross-appeal is dismissed.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

CONCURRING AND DISSENTING OPINION: Linda S. Wendtland,
Board Member
I concur with the majority to the extent that it holds that the record should
be remanded for further proceedings and the entry of a new decision with
regard to the respondent’s eligibility for protection under the Convention
Against Torture.
However, I respectfully dissent from the majority’s conclusion that the
respondent is subject to the bar to asylum and withholding of removal for
312

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

applicants who have provided “material support” to a terrorist organization,
and I would sustain the respondent’s cross-appeal in that regard. See sections
208(b)(2)(A)(v), 212(a)(3)(B)(i)(I), (iv)(VI), 237(a)(4)(B), 241(b)(3)(B)(iv)
of the Immigration and Nationality Act, 8 U.S.C. §§ 1158(b)(2)(A)(v),
1182(a)(3)(B)(i)(I), (iv)(VI), 1227(a)(4)(B), 1231(b)(3)(B)(iv) (2012).
The primary question presented by this case is whether the respondent’s
activities are of the kind and magnitude that would meet the threshold
requirement of “material.” I would conclude that they are not.
To prevent Congress’ use of the word “material” from being superfluous,
that word must have an independent meaning. Had Congress intended the
word “material” to add little or nothing to the threshold requirements, it
presumably would have simply prohibited “support.” Far from having done
so, Congress went into detail about the kinds of activities that the general
term “material support” entails. Specifically, section 212(a)(3)(B)(iv)(VI) of
the Act states that “material support” includes “a safe house, transportation,
communications, funds, transfer of funds or other material financial
benefit, false documentation or identification, weapons (including chemical,
biological, or radiological weapons), explosives, or training.”
Admittedly, this is not an exclusive list. Nevertheless, the listed specific
examples imply that certain kinds and levels of support are required in
order to constitute “material” support. See Matter of S-K-, 23 I&N Dec. 936,
945 (BIA 2006) (acknowledging that the respondent’s “argument that
‘material’ should be given independent content is by no means frivolous,”
but finding it unnecessary to resolve the issue), remanded, 24 I&N Dec. 289
(A.G. 2007), clarified, 24 I&N Dec. 475 (BIA 2008). It is a well-settled
canon of statutory construction that general statutory terms like “material
support” “should be understood to refer to items belonging to the same class
that is defined by the more specific terms in the list.” Holder v. Hall, 512
U.S. 874, 917 (1994) (emphasis added); see also Federal Land Bank of St.
Paul v. Bismarck Lumber Co., 314 U.S. 95, 100 (1941) (concluding that the
use of the word “including” in a statutory definition conveys that other
kindred items may be included within that definition, even if the items are
not explicitly listed). 1
I cannot conclude that the menial and incidental tasks that the
respondent performed—as a slave—for Salvadoran guerrillas, including
cooking, cleaning, and washing clothes, are of “the same class” as the
enumerated forms of assistance set forth in the statute. The enumerated
examples all involve items that either can directly be used to plan or carry
1

The majority cites Matter of L-, 9 I&N Dec. 14 (BIA 1960), as having rejected the use
of the doctrine of ejusdem generis where only specific terms were listed and no general
term accompanied them. In this case, however, the statute does use a general term, namely,
“material support.” Thus, Matter of L- does not support the majority’s holding.

313

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

out terrorist activities or, in the case of funds, have the liquidity and
fungibility to readily be diverted to such use. Cooking and cleaning services
for individuals who happen to belong to a terrorist organization cannot
validly be placed in the same category as items that can be used to plan and
carry out the organization’s goals. If Congress had intended to include such
incidental services in the definition of “material support,” there would have
been no need—and, indeed, it would have been counterproductive—to list
multiple specific examples that relate directly to terrorist activity.
Similarly, I cannot conclude that the incidental assistance the respondent
afforded to the guerillas provides “material” support in the logical sense of
having at least some importance to promoting, sustaining, or maintaining the
organization’s goals. See Haile v. Holder, 658 F.3d 1122, 1129 (9th Cir.
2011) (concluding that the definition of “material support” was broad enough
to include collecting funds, supplying provisions, and passing along secret
documents (citing Matter of S-K-, 23 I&N Dec. at 943)). “A word in a statute
may or may not extend to the outer limits of its definitional possibilities.
Interpretation of a word or phrase depends upon reading the whole statutory
text, considering the purpose and context of the statute, and consulting any
precedents or authorities that inform the analysis.” Dolan v. U.S. Postal
Serv., 546 U.S. 481, 486 (2006). I do not believe, as the majority apparently
does, that Congress intended that any support—no matter how small,
dissimilar to the statutorily enumerated examples, or indeed immaterial—
would bar an asylum applicant from relief. The majority’s apparent
interpretation of “material,” as referencing anything and everything that
“another person would have needed to do” if the respondent had not done it,
is without effective limits and would lead to absurd results. Matter of
A-C-M-, 27 I&N Dec. 302, 310 (BIA 2018).
For example, under the majority’s strained interpretation, providing a
glass of water to a thirsty individual who happened to belong to a terrorist
organization would constitute material support of that organization, because
the individual otherwise would have needed to obtain water from another
source. Providing medical care to a flu-stricken member of a terrorist
organization would also qualify as material support, since the individual
otherwise would have needed to seek help from another doctor. Myriad other
everyday activities that involve the crossing of paths with individuals who
happen to be members of terrorist organizations would also be covered, such
as selling such a member groceries on the same terms as are applied to the
public generally, or cooking breakfast or doing laundry for one’s spouse who
is a member. All of these examples, like the majority’s application of the
bar to the minimal and menial activities in which the respondent has
engaged, essentially read the word “material” out of the statute and render it
superfluous, an outcome with which I cannot agree. See, e.g., Dole Food Co.
314

Cite as 27 I&N Dec. 303 (BIA 2018)

Interim Decision #3928

v. Patrickson, 538 U.S. 468, 476–77 (2003) (declining to construe a “statute
in a manner that is strained and, at the same time, would render a statutory
term superfluous”); Singh-Kaur v. Ashcroft, 385 F.3d 293, 298 (3d Cir.
2004).
In view of our relatively recent holding in Matter of M-H-Z-, 26 I&N Dec.
757 (BIA 2016), that the material support bar contains no exception for
duress, “it is especially important to give meaning to the statutory limit of
‘material.’ That term calls for [I]mmigration [J]udges, the Board, and the
courts to strike a balance written into the Act.” Jabateh v. Lynch, 845 F.3d
332, 348 (7th Cir. 2017) (Hamilton, J., concurring in part and concurring in
the judgment). Individuals arriving in this country from “some of the most
dangerous and chaotic places on earth . . . may not have been able to avoid
all contact with terrorist groups and their members, but we should not
interpret the statute to exclude on this basis those who did not provide
‘material’ support to them,” since “[m]any deserving asylum-seekers could
be barred otherwise.” Id. Unlike the majority, which apparently would apply
the bar without any meaningful limit, I would not decline to carry out our
responsibility to strike the foregoing critical balance.
Nor do I believe that Congress intended to relegate the respondent, who
did not afford support that qualifies as “material,” to the statutory waiver
process under section 212(d)(3)(B)(i) of the Act, which is intended only
for those individuals whose support did meet the threshold materiality
requirement. 2 And given my view that the respondent’s conduct does not
come within the “material support” bar in the first place, I need not reach the
question whether the respondent reasonably should have known that the
guerrillas in 1990 in El Salvador were a terrorist organization.

2

Notably, under section 212(d)(3)(B)(i) of the Act, the determination whether to waive
the “terrorist” bar’s applicability to an alien in removal proceedings comes within the sole
unreviewable discretion of the Secretary of Homeland Security (after consultation with
the Secretary of State and the Attorney General). However, a court with jurisdiction over a
final order of removal entered against an alien may conduct a limited review of
constitutional claims and questions of law. Section 242(a)(2)(D) of the Act, 8 U.S.C.
§ 1252(a)(2)(D) (2012).

315

